       Case 8:19-cv-00421-WFJ-CPT Document 90 Filed 08/28/20 Page 1 of 6 PageID 1856




                              UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

           JULIAN KEIPPEL, Individually and
           on behalf of all others similarly
           situated,                                    Case No. 8:19-cv-00421-WFJ-
                                                        CPT
                                 Plaintiff,

           v.

           HEALTH INSURANCE
           INNOVATIONS, INC. n/k/a
           BENEFYTT TECHNOLOGIES, INC.
           et al.,

                                 Defendants.


                                                ORDER

                   This matter is before the Court on Lead Plaintiffs’ Oklahoma Municipal

        Retirement Fund (“OMRF”) and City of Birmingham Retirement and Relief

        System (“BRRS”) (collectively “Lead Plaintiffs” or “Plaintiffs”) Motion for Class

        Certification, Appointment of Class Representatives, and Appointment of Class

        Counsel (Dkt. 70, “Motion”), and Defendants’ Health Insurance Innovations, Inc.

        n/k/a Benefytt Technologies, Inc. (“HIIQ”), Gavin Southwell, and Michael D.

        Hershberger (collectively “Defendants”) Opposition (Dkts. 80, 81), and Lead

        Plaintiffs’ Reply (Dkts. 83, 84). The Court also had the benefit of a hearing on this

        matter on August 25, 2020. (Dkt. 87.) After careful review of the briefing and



                                                    1
4838-1965-9209.9
Case 8:19-cv-00421-WFJ-CPT Document 90 Filed 08/28/20 Page 2 of 6 PageID 1857




evidentiary record, having considered argument of counsel, and for the reasons

stated below, the Court grants Lead Plaintiffs’ Motion in part, but orders that the

class period ends on February 18, 2019 when this action was filed.

                                       DISCUSSION

         To satisfy Rule 23(a), the party moving for class certification must show

that: (1) the class is so numerous that joinder of all members is impracticable; (2)

there are questions of law or fact common to the class; (3) the claims or defenses

of the representative parties are typical of the claims or defenses of the class; and

(4) the representative parties will fairly and adequately protect the interests of the

class. Fed. R. Civ. P. 23(a)(1)-(4). Defendants do not dispute the Lead Plaintiffs’

satisfaction of these four requirements. (Dkt. 80 at footnote 1.)1 And the Court so

finds.

         Lead Plaintiffs seek certification under Rule 23(b)(3), which requires “that

the questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to

other available methods for fairly and efficiently adjudicating the controversy.”

Fed. R. Civ. P. 23(b)(3). Defendants do not challenge the superiority element,



1
 Even where there is no opposition to certain elements of class certification, the Court
nevertheless has the responsibility of determining whether the requirements of Rule 23 have
been satisfied. Aranaz v. Catalyst Pharm. Partners Inc., 302 F.R.D. at 663. The Court has
conducted an independent review of these factors and agrees that these factors are met.

                                               2
Case 8:19-cv-00421-WFJ-CPT Document 90 Filed 08/28/20 Page 3 of 6 PageID 1858




which the Court finds has been satisfied. 2

       For purposes of this motion only, Defendants dispute only the ending date of

the proposed class period, arguing for November 27, 2018 or in the alternative

after February 18, 2019.

       The Court Finds the Proper End Date to be February 18, 2019.
       “In a securities class action, the class period ends ‘when curative

information is publicly announced or otherwise effectively disseminated to the

market.’” W. Va. Pipe Trades Health & Welfare Fund v. Medtronic, Inc., 325

F.R.D. 280, 291 (D. Minn. 2018) (quoting In re Ribozyme Pharm., Inc. Sec. Litig.,

205 F.R.D. 572, 579 (D. Colo. 2001)); In re Data Access Sys. Sec. Litig., 103

F.R.D. 130, 143 (D.N.J. 1984); In re Am. Italian Pasta Co. Sec. Litig., No. 05-

0725-CV-WODS, 2007 WL 927745, at *4 (W.D. Mo. Mar. 26, 2007). This is so

because the corrective or “curative” information “retracts or dispels the alleged

misinformation, or puts the investor on inquiry notice of the alleged fraud, making



2
  Rule 23(b)(3) sets forth four factors to consider in the superiority analysis: (A) the class
members’ interests in individually controlling the prosecution or defense of separate actions; (B)
the extent and nature of any litigation concerning the controversy already begun by or against
class members; (C) the desirability or undesirability of concentrating the litigation of the claims
in the particular forum; and (D) the likely difficulties in managing a class action. Id. “Class
treatment is often the best method for resolving securities fraud claims predicated on public
misrepresentations.” Aranaz, 302 F.R.D. at 674. It appears that potential class members would
favor class treatment over individual control due to “abundance and importance of common
issues in this case, which render class treatment more cost-effective and which diminish the
traditional difficulties of proceeding as a class.” Id. The Court is not aware of other related
litigation, and HIIQ is headquartered here. (Dkt. 56 ¶ 13.) The superiority element is satisfied.

                                                 3
Case 8:19-cv-00421-WFJ-CPT Document 90 Filed 08/28/20 Page 4 of 6 PageID 1859




further reliance on the original statements by investors unreasonable.” Alaska Elec.

Pension Fund v. Pharmacia Corp., No. 03–1519, 2007 WL 276150, at *3 & n.7

(D.N.J. Jan. 25, 2007); In re Data Access Sys., 103 F.R.D. at 143.

      Several periods are suggested for an end date to the class. After considering

the entire, detailed record, the Court determines the most apt end date is February

18, 2019, the filing of the public complaint in this matter. The market, which both

sides presume to be efficient, had already received prior notice on several items of

the actionable (and allegedly withheld) information, some as early as November

2018. (Dkts. 80, 81 at Exhs. C–F, I, K–M). This date has precedent in the legal

authorities, see In Re. Novatel Wireless Sec. Litig., No. 08-CV-1689-H, 2010 WL

11470156, at *7 (S.D. Cal. May 12, 2010); In Re CMS Energy Sec. Litig., 236

F.R.D. 338, 342 (E.D. Mich. 2006), and provides a clear demarcation by which the

market knew or should have known about the corrective information and pertinent

issues.

      To choose the later date suggested by Plaintiffs’ counsel (April 11, 2019) is

bothersome due to the fact that lead Plaintiff ORMF, who had previously sold all

or much of its holding, conferred with Plaintiff class counsel after this suit was

filed, and thereafter purchased large holdings in March 2019, which tends to give

the appearance of the purchase of a law suit or deliberate creation of “victim




                                          4
Case 8:19-cv-00421-WFJ-CPT Document 90 Filed 08/28/20 Page 5 of 6 PageID 1860




status” for litigative purposes. No other purpose for these large purchases appears

logically apparent in this record.

      The other item in dispute at the hearing was the Defendants’ objection that

the class not include those persons who “otherwise acquired” shares during the

class period. The Court expressed concern that those persons, who might have

obtained shares by gift, barter, or perhaps through some bonus or 401(k)-type plan,

might create discrete and “untypical” inquiries for damages calculations, due to

varying real-world costs bases in the shares, etc. However, this may be handled at

a later date, and if the matter is too complicated and fact-specific for these

individual “otherwise acquirers,” the Court can pare the class. That objection by

the Defendants is presently overruled.

      Accordingly, the class is hereby certified as follows: All persons or entities

that purchased or otherwise acquired HIIQ common stock between September 25,

2017 through February 18, 2019, inclusive, and who were damaged

thereby. Excluded from the class are Defendants, the officers and directors of

HIIQ, members of their immediate families and their legal representatives, heirs,

agents, affiliates, successors or assigns, Defendants’ liability insurance carriers,

and any affiliates or subsidiaries thereof, and any entity in which Defendants or

their immediate families have or had a controlling interest. The motion for class

certification (Dkt. 70) is granted consistent with this order. Without objection


                                           5
Case 8:19-cv-00421-WFJ-CPT Document 90 Filed 08/28/20 Page 6 of 6 PageID 1861




Oklahoma Municipal Retirement Fund and City of Birmingham Retirement and

Relief System are appointed as Class Representatives and Saxena White P.A. is

appointed as Class Counsel.

      DONE AND ORDERED at Tampa, Florida, on August 28, 2020.




COPIES FURNISHED TO:
Counsel of Record




                                       6
